Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement dated November 9, 2021 has been considered.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: “A semiconductor storage device capable of selectively erasing data.”  See Specification at 4:14–15.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 	distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following claim language is indefinite: “data stored in the memory cell transistors of the first memory strings and the second memory strings that are connected to the selected word line are erased, while data stored in the memory cell transistors of the first memory strings and the second memory strings that are connected to the selected word line are not erased.”  The claim recites that memory cell transistors connected to a word line of first and second memory strings are erased, while at the same time reciting that the same memory cells are not erased.  This claim language is not consistent with the disclosure which describes erasing a memory cell transistor identified as an erase target (i.e. a memory cell connected to a selected word line) and not erasing memory cells not identified as the erase target.  See Specification at 44:24–45:3.  Because the claim and the disclosure are inconsistent, the scope of the claim is uncertain.  See MPEP 2173.03. 
Allowable Subject Matter
Relevant Prior Art
	The prior art listed below is considered pertinent to Applicant’s disclosure: 
	Oowada et al. (US 2022/0101926 A1) (“Oowada”),
	Hsu et al. (US 7,590,005 B2)(“Hsu”).
	
Reasons for Allowance
	Claims 1–5 and 7–20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art generally discloses decreasing a threshold voltage of a memory cell in an erase operation, and increasing the threshold voltage of the memory cell in a program operation.   See e.g. Oowada at ¶ 87.  The prior art does not disclose in an erase operation a threshold voltage of a memory cell transistor is increased when a voltage applied a word line is lower than a channel voltage.  Hsu is the most relevant prior art and discloses raising the threshold voltage of a memory cell in an erase operation.  See Hsu at 5:44–46.  Hsu does not disclose that the threshold voltage is raised by applying a voltage to a word line that is lower than a channel voltage.  The indication of allowable subject matter is determined based on the claim as a whole. 
	Claim 6 would be allowable if rewritten to address the indefiniteness rejection made at Section (V).
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        November 10, 2022